Exhibit 10.2

SEVERANCE AGREEMENT

This Agreement is entered into by and between Daniel L. Peters (“Peters”) on the
one hand, and Molecular Insight Pharmaceuticals, Inc. (the “Company”) on the
other hand, as of this 22nd day of November, 2010, as a compromise and
settlement of claims by Peters, including for payments and other consideration
provided for in his existing employment agreement and change of control
agreement. In consideration of the promises set forth herein, as well as the
Release of Claims executed by Peters and the Company simultaneously herewith,
the terms of which are incorporated by reference and attached hereto as Exhibit
A (the “Release”), the parties agree as follows:

1. The term “Company” shall mean Molecular Insight Pharmaceuticals, Inc.,
together with all subsidiaries and affiliated entities, whether or not
incorporated, as well as the employees, agents, officers, directors, and
shareholders of the Company and all such subsidiaries and affiliated entities,
and any persons or entities which may succeed to the rights and liabilities
thereof by assignment or otherwise. The word “Peters” shall mean Daniel L.
Peters, his heirs, administrators, representatives, executors, successors and
assigns.

2. With the execution of this Agreement, Peters is voluntarily resigning from
his employment with the Company, any and all offices he holds with the Company,
and his position on the Board of Directors and any committees thereof, all as of
November 29, 2010 (the “Resignation Day”); provided that if the Company notifies
Peters that the filing date of the Company’s Chapter 11 petition in the United
States Bankruptcy Court (the “Filing Date”) has been delayed from its presently
contemplated Filing Date of November 30, 2010 to another Filing Date specified
in the Company’s notice, then the Resignation Day shall be deferred to the date
that is one day prior to such delayed Filing Date; but further provided that the
Resignation Day shall in no event be later than December 10, 2010. After the
Resignation Day, Peters shall no longer be considered an employee of the Company
for any reason and Peters shall not return to the Company’s premises, unless
expressly authorized by the Company to so return. The parties further understand
and agree that the Company shall have no obligation to re-hire or reinstate
Peters as an employee, and Peters waives any right to reinstatement that he may
possess. The Company also agrees that it shall not oppose any claim for
unemployment compensation made by Peters.

3. On the Resignation Day, the Company shall pay to Peters, in a lump sum, an
amount equal to (x) four times (y) his then-current monthly base salary (the
“Severance Payment”). In addition to the Severance Payment, on the Resignation
Day the Company shall pay to Peters all base salary amounts that have been
earned through and including the Resignation Day but have not yet been paid plus
any accrued but unused vacation time for which Peters is entitled as of the
Resignation Day. All of the foregoing payments shall be subject to deduction for
required withholding taxes, and will be deposited into a bank account designated
by Peters (“Account”). The Company also on the Resignation Day shall pay Peters
attorneys’ fees incurred in connection with his separation from the Company, in
the amount of $2,500. Such attorneys’ fees shall be directly deposited into the
Account.



--------------------------------------------------------------------------------

4. The Company, to the extent not prohibited by law, will defend, hold Peters
harmless and indemnify Peters against all costs, charges and expenses,
including, without limitation, attorneys’ fees, incurred or sustained by him in
connection with any action, suit or proceeding to which he may be made a party
or which is threatened against him by reason of his being or having been an
officer, director or employee of the Company. The Company also shall maintain,
for the benefit of Peters, directors and officers liability insurance, or an
appropriate “tail” insurance, employment practices liability insurance, and
other liability insurance in and with commercially reasonable amounts and
coverages and as comprehensive as provided for its officers and directors
following the Resignation Day for acts and omissions of Peters occurring or
allegedly occurring through the Resignation Day.

5. The parties hereto agree that, upon the execution of this Agreement and
except for the payments expressly provided for herein, Peters has received any
and all funds due to him from the Company, and the Company shall have no further
obligation to pay Peters any amounts.

6. In the event that the Company shall become a debtor pursuant to 11 U.S.C.
Section 101 et seq. (the “Bankruptcy Code”), the Company, as
debtor-in-possession or otherwise, agrees that it shall not seek to avoid nor
support efforts by any other party, if any, to avoid the payments made to Peters
hereunder, including, without limitation, the Severance Payment or avoid this
Agreement as a whole, as a preference, as a fraudulent transfer or under any
other theory pursuant to Sections 544 through 553 of the Bankruptcy Code or any
other applicable state or federal law. Additionally, the Company covenants and
agrees that if it shall become a debtor pursuant to the Bankruptcy Code it shall
include in any plan of reorganization it may propose or support the assumption,
adoption or ratification of this Agreement or a statement that this Agreement is
valid and not subject to avoidance, setoff, or other challenge. The Company and
Peters agree, in furtherance of the intent of this Section 5, that if the
Company, as a debtor-in-possession or otherwise, or any other party seeks to
avoid the payments made herein, including, without limitation, the Severance
Payment, or seeks to avoid this Agreement under Sections 544 through 553 of the
Bankruptcy Code, then this Agreement and the Release shall be null and void.

7. The Company and Peters agree that the Company shall issue a press release
substantially contemporaneously with the Resignation Day and that such press
release will contain substantially the information set forth on Exhibit B
attached hereto.

8. Peters and the Company mutually agree not to disparage or harm in any way the
name or reputation of the other party, the other party’s past and present
partners, affiliates, employees, directors, officers, associates,
administrators, representatives, executors, successors, and assigns, as
applicable. Both parties understand that doing so will constitute a material
breach of this Agreement. In the event that either party does disparage or harm
the name or reputation of the other party, the non-breaching party shall also be
entitled to seek injunctive and such other relief as may be determined by a
court of competent jurisdiction.

9. Peters acknowledges and agrees that, pursuant to the Change of Control
Agreement dated May 12, 2009 by and between Peters and the Company, which is in
existence immediately prior to the Resignation Day, Peters is subject to
non-competition provisions for a period of one year after the termination of his
employment with the Company. The Company and Peters, in connection with the
execution of this Agreement and the Release, agree that the Change of Control
Agreement is hereby deemed terminated and of no further force and effect and
that in its place the non-competition provisions set forth below shall apply.

 

2



--------------------------------------------------------------------------------

(a) Peters agrees that, for the four month period commencing with the
Resignation Day and through the day that is one hundred and twenty (120) days
thereafter, Peters will not, without the Company’s prior written approval,
directly or indirectly:

(i) solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company where a prospective
client, customer or account is any individual or entity whose business is
solicited by the Company, proposed to be solicited by the Company, or who
approaches the Company, with respect to possibly becoming a client, customer, or
account during the Peters’ employment relationship; or

(ii) engage (whether for compensation or without compensation) as an individual
proprietor, partner, stockholder, officer, employee, director, joint venturer,
investor, lender, or in any other capacity whatsoever (otherwise than as the
holder of not more than 1% of the total outstanding stock of a publicly-held
company), in any business activity which competes with the Company in the
licensing, sale, distribution, development or research of radiotherapeutics and
molecular imaging pharmaceuticals related to diagnostic imaging of the human
cardio-vascular system or carcinogenic tumors; or

(iii) hire any employee or consultant of the Company or recruit, solicit or
knowingly induce, or attempt to induce, any employee or consultant of the
Company to terminate his employment or consulting relationship with, or
otherwise cease his relationship with, the Company.

(b) If any restriction set forth in this Section is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic areas to which it may be enforceable.

(c) Peters acknowledges and agrees that the restrictions contained in this
Section are reasonable in scope, duration and geographic area, are necessary for
the protection of the business and goodwill of the Company. Peters further
agrees that any breach of this Section will cause the Company substantial and
irrevocable damage and, therefore, in the event of any breach or alleged breach
of this Section, in addition to such other remedies which may be available, the
Company will have the right to seek specific performance and injunctive relief.
Notwithstanding any such relief, if Peters shall have breached this Section, all
the other terms of this Agreement, including, without limitation, the Release,
shall remain in full force and effect. The remedies provided for in this
provision shall not be construed to be exclusive and do not bar any other claims
for relief either at law or at equity.

10. Upon execution of this Agreement, Peters and the Company expressly agree
that the Offer Letter dated May 9, 2009 from the Company to Peters is terminated
and of no further force and effect.

 

3



--------------------------------------------------------------------------------

11. Notwithstanding anything herein to the contrary, including the termination
of the Offer Letter and Change of Control Agreement as set forth above, Peters
expressly acknowledges and agrees that this Agreement shall not supersede any
confidentiality and non-disclosure agreements he has entered into with the
Company and that the terms of those agreements shall survive the execution of
this Agreement and the Release. Peters agrees that he shall maintain as
confidential all proprietary information which pertains to the Company to which
he had access as an employee and shall continue to be bound by and subject to
the terms of those agreements. Peters understands and agrees that the damages to
the Company of any breach of this confidentiality provision or the NDA will be
extremely difficult to determine. If Peters shall have breached this Section,
all the other terms of this Agreement, including, without limitation, the
Release, shall remain in full force and effect. The remedies provided for in
this provision shall not be construed to be exclusive and do not bar any other
claims for relief either at law or at equity.

12. As soon as practicable following the Resignation Day, Peters shall deliver
to the Company all Company property and proprietary information that he has in
his possession, custody, or control, including, but not limited to, company
credit cards, personnel files, or other documents related to the Company’s
business or operations. Peters acknowledges that after the Resignation Day he
shall not possess any documents or physical data pertaining to the Company’s
business and employees.

13. This Agreement shall be binding upon and inure to the benefit of Peters and
the Company and their respective heirs, administrators, representatives,
executors, successors, and assigns.

14. The parties hereto consent to the jurisdiction of the federal and state
courts in the Commonwealth of Massachusetts with respect to any matter relating
to this Agreement and agree that any dispute pertaining to this Agreement shall
be litigated exclusively in such courts.

15. If any provision or part of this Agreement is found to be invalid or
unenforceable, only that particular provision or part so found and not the
entire Agreement shall be inoperative, and the balance of the agreement shall be
given full force and effect, notwithstanding the invalidity or unenforceability
of such other provisions or parts.

16. This Agreement expressly supersedes any and all previous understandings and
agreements between the Company and Peters relating to the subject matter hereof
and constitute the sole and exclusive understanding and agreement between the
Company and Peters concerning such subjects. This Agreement may be altered,
modified, changed or discharged only by a writing signed and agreed to by all
the parties hereto.

17. Peters has read this Agreement in its entirety and understands that he is
hereby relinquishing all claims, including without limitation any employment
discrimination claims, which he may have against the Company relating to his
employment or the termination of his employment with the Company. Peters
acknowledges that he has consulted an attorney prior to executing this
Agreement.

 

4



--------------------------------------------------------------------------------

18. Peters acknowledges that he has been offered twenty-one (21) days to
consider this Agreement. The parties understand and agree that Peters has seven
(7) days from the execution of the Agreement to revoke his execution, provided
Peters delivers such notice of the revocation in writing to the Company (care of
Harry Stylli) within such seven (7) day period.

19. This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Massachusetts.

20. Each of the undersigned hereby personally warrants that he has the full
authority to execute and enter into this Agreement and has obtained all
consents, approvals and authorities of any person, committee or entity necessary
to make this Agreement binding and fully enforceable against the party for which
he signs. Each also agrees that transmittal of signatures by facsimile when
received by the other party shall be as effective as transmittal of original
signatures, with originals to be delivered promptly thereafter by mail, courier
or hand.

21. This Agreement shall not become effective until the Secretary of the Company
has delivered to Peters a duly signed certificate certifying that this Agreement
and all of its terms has been duly approved by the Board of Directors of the
Company.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

Signature Page to Daniel L. Peters Severance Agreement

Executed as a sealed instrument this 22nd day of November, 2010.

Molecular Insight Pharmaceuticals, Inc.

 

By:  

/s/ Joseph Limber

    Dated:  

22 November, 2010

Name:   Joseph Limber       Title:   Chairman of the Board      

AGREED AND ACCEPTED BY:

     

/s/ Daniel L. Peters

    Dated:  

11-22-10

Daniel L. Peters

     